Citation Nr: 0026924	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for coronary artery 
disease, coronary artery bypass graft surgery, and 
hypertension secondary to service-connected bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1954 to February 
1958.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that determined that a claim of 
entitlement to service connection for coronary artery 
disease, coronary artery bypass graft surgery, and 
hypertension secondary to service-connected bronchial asthma 
was not well grounded.  That rating decision also denied an 
increased rating for bronchial asthma.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

Recently, the RO assigned a total rating for compensation due 
to individual employability (TDIU) because of service-
connected bronchial asthma, which represents a full grant of 
benefits sought. Therefore, this issue is not before the 
Board on appeal.

The veteran has not requested a hearing.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
tending to relate coronary artery disease, coronary artery 
bypass graft surgery, and hypertension to his service-
connected bronchial asthma or drugs taken for that condition.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease, coronary artery bypass graft surgery, and 
hypertension secondary to service-connected bronchial asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1999).  Cardiovascular-renal 
disease, including hypertension, shall be considered a 
chronic disease within the meaning of 38 C.F.R. § 3.307.  See 
38 C.F.R. § 3.309 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a)(1999).  Secondary 
service connection may also be found where a service-
connected disability has aggravated a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In the present case, the RO did obtain the veteran's service 
medical records (SMRs) and all available VA clinical records.  
These records contain medical evidence of a current 
disability and medical evidence of a disease or injury during 
active service (asthma); however, they lack medical evidence 
of a nexus between the current disability claimed and the 
service-connected disease.  Moreover, there is no evidence 
that a cardiovascular disorder either began during active 
service or became manifested to a degree of 10 percent within 
a year of discharge.  The veteran's SMRs are silent for any 
coronary artery disease (CAD) or hypertension symptoms.  The 
veteran underwent cardiac catheterization in June 1994, which 
revealed CAD for the first time.  He then underwent a 
coronary artery bypass; however, these events occurred many 
years, indeed decades, after separation from active service.  

Recent VA clinical records note some relationship between 
steroidal drugs taken for service-connected asthma and the 
subsequent development of anxiety or other psychiatric 
disorders; however, no relationship between drugs taken for 
asthma and the subsequent development of CAD or hypertension 
has been suggested by any medical record submitted.  

The veteran has attempted to link CAD and hypertension to his 
service-connected asthma.  As a layperson without proper 
medical training and expertise, the veteran is not competent 
to provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the veteran's allegations cannot be used as 
evidence of a medical diagnosis.  It is clear that the 
veteran strongly feels that service-connected asthma has 
caused or aggravated his non-service-connected CAD with 
hypertension.  In order to attain service connection on this 
basis, he simply needs to supply VA with a medical opinion 
supporting his contentions.  In the absence of competent 
evidence of a medical nexus to support the claim, the claim 
must be denied as not well grounded.  As such, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  








ORDER

The claim for service connection for coronary artery disease, 
coronary artery bypass graft surgery, and hypertension 
secondary to service-connected bronchial asthma is denied as 
not well grounded.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

